Citation Nr: 0944505	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-34 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 
2004 for the award of a 10 percent disability rating for 
service-connected tinnitus, to include as a result of clear 
and unmistakable error (CUE) in a prior July 1973 and 
February 1993 rating decisions.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions dated June and October 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The issue of entitlement to an earlier effective date for the 
10 percent disability rating for service-connected tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On May 30 2008, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran that he 
wished to withdraw his appeal of the initial 30 percent 
rating assigned for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for an 
initial disability rating in excess of 30 percent for 
service-connected PTSD are met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

On May 30, 2008, the RO received a written statement from the 
Veteran in which he expressed his intent to withdraw his 
appeal of the initial 30 percent rating assigned after 
service connection of PTSD.  The statement included the 
Veteran's claim number and signature.  The Board finds that 
this document satisfies the criteria necessary to withdraw 
the issue of an increased initial rating for service-
connected PTSD.  See 38 C.F.R. § 20.204 (2009).  


ORDER

The appeal of the claim for an initial rating in excess of 30 
percent for service-connected PTSD has been withdrawn and is 
therefore dismissed.   


REMAND

The Veteran seeks entitlement to an earlier effective date 
for the 10 percent disability rating assigned for his 
service-connected tinnitus.  The Board believes that a brief 
summary of the procedural history of this issue will aid in 
understanding the remand.  The Veteran filed a claim for 
entitlement to service connection for tinnitus in April 1973.  
In a July 1973 rating decision, the RO granted service 
connection for tinnitus, combining it with service-connected 
hearing loss.  A noncompensable rating was assigned for 
"impaired hearing with tinnitus."  

The Veteran filed a pertinent increased rating claim in 
February 1993, requesting that the RO award a separate 10 
percent rating for tinnitus under liberalizing legislation.  
The RO denied the claim and continued the noncompensable 
rating for "hearing loss with tinnitus" in an April 1993 
rating decision.  The Veteran filed a notice of disagreement, 
and the RO issued a statement of the case continuing the 
denial in August 1994.  The Veteran did not file a 
substantive appeal.  

The Veteran filed his next increased rating claim in November 
2005.  In a June 2006 rating decision, the RO bifurcated the 
issue and granted a separate 10 percent rating for tinnitus, 
effective November 30, 2004, one year before the date of the 
claim.  

The Veteran asserts that the 10 percent rating for tinnitus 
should extend back to the date of his increased rating claim 
in 1993 or to a surgery performed in 1972 because his 
tinnitus met the requirements for a 10 percent rating under 
the law as amended in 1976.  The RO has considered the issue 
of whether an earlier effective date is warranted.  

However, the Veteran has raised the issue of whether the RO 
committed clear and unmistakable error (CUE) in its 1973 and 
1993 rating decisions.  In a statement received in November 
2006, the Veteran argued that the RO erred by failing to 
assign separate rating to his hearing loss and tinnitus 
disabilities.   The RO has not addressed the issue of CUE, 
and the Board finds that a remand is required because the 
issue on appeal is inextricably intertwined with the issue of 
CUE.  The Court of Appeals for Veterans Claims (Court) has 
held that all issues inextricably intertwined with an issue 
certified for appeal are to be identified and developed prior 
to appellate review.  Harris v. Derwinski, 1 Vet. App. 181 
(1991).  As such, the Veteran's claim for an earlier 
effective date for the assignment of a 10 percent evaluation 
for tinnitus is held in abeyance pending further development 
and adjudication of the Veteran's claim of CUE in the July 
1973 and February 1993 RO rating decisions.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate whether 
an effective date prior to November 30, 
2004, for the award of a 10 percent 
disability rating for tinnitus is 
warranted on the basis CUE in the July 
1973 and February 1993 rating decisions.  
The RO/AMC should notify the Veteran and 
his representative of the decision and of 
the Veteran's appellate rights.  If the 
CUE aspect of this claim is denied and the 
Veteran files a timely notice of 
disagreement, the RO should issue an 
appropriate SOC and notify the Veteran and 
his representative that that matter will 
be before the Board only if a timely 
substantive appeal is submitted.


2.  Upon completion of the requested 
development, the RO/AMC should again 
review the claims for entitlement to an 
effective date prior to November 30, 2004, 
for the 10 percent evaluation for 
tinnitus, considering the determination in 
the CUE claim.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


